          Case 1:20-cr-00607-LJL Document 41
                                          42 Filed 09/15/21
                                                   09/16/21 Page 1 of 1




                                      6 POMPTON AVENUE CEDAR
                                           GROVE, NJ 07009
                                            (973)239-4300
                                    LORRAINE@LGRLAWGROUP.COM
                                       WWW.LGAULIRUFO.COM
                                          FAX: (973) 239-4310




                                                                          September 15, 2021
                                  REQUEST GRANTED.
                                  The Sentencing hearing previously set for October 1,
Hon. Lewis J. Liman               2021 is RESCHEDULED to November 1, 2021 at
United States Courthouse          3:00PM in Courtroom 15C at the 500 Pearl Street
500 Pearl Street                  Courthouse.                  9/16/2021
New York, NY 10007-1312


                      Re: US v. Adams, Jr. et al (Ray Vela)
                          20-CR-00607 (LJL)

Dear Judge Liman:

        Sentencing in the above matter is scheduled for October 1, 2021. I am respectfully
requesting a thirty-day adjournment for additional time to review and discuss the final
presentence report with Mr. Vela and to prepare his sentencing submission. In addition, Mr. Vela
has a scheduled hearing for a state matter on October 4, 2021, which we would like to occur
prior to the federal sentencing. Kevin Mead, AUSA, on behalf of the Government and Pretrial
Services Officer, Courtney DeFeo, have no objection to this request. Your Honor’s time and
consideration of this request is greatly appreciated.


                                                                  Respectfully submitted:

                                                                  s/ Lorraine Gauli-Rufo
                                                                  Lorraine Gauli-Rufo
                                                                  Attorney for Ray Vela

cc: Kevin Mead, AUSA
    Courtney DeFeo, PTSO
